DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a conduit fluidly coupled to the condensate reservoir, wherein the conduit is configured to direct the fluid to the plurality of fluid retaining passages; and a controller configured to receive data indicative of an amount of the fluid within the condensate reservoir and to adjust an opening of the conduit based on the data to adjust a flow rate of the fluid directed to the plurality of fluid retaining passages from a first flow rate to a second flow rate (claims 1 and 20), a controller communicatively coupled to the sensor, wherein the controller is configured to receive data from the sensor, wherein the data is indicative of the temperature of ambient air; operate the pump at a first speed to provide the fluid to the porous material at a first flow rate based on a first temperature of ambient air detected by the sensor; and operate the pump at a second speed to provide the fluid to the porous material at a second flow rate based on a second temperature of ambient air detected by the sensor, wherein the second speed is greater than the first speed, the second flow rate is greater than the first flow rate, and the second temperature of ambient air is greater than the first temperature of ambient air (claim 12).
in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763